Title: From James Madison to John Page, 3 November 1804
From: Madison, James
To: Page, John


SirWashington Novr. 3. 1804.
In the year 1801 Mr. Monroe placed in my hands three hundred dollars to be applied, when called for, to the payment in France for a sword, (as well as I recollect) voted by the State of Virginia to General Campbell. The money was lodged in the Bank of Columbia in George Town. Having never been called for it escaped my attention, till I was reminded of it three days ago, by lighting on the receipt given by the Bank. With a view to remit it without delay, I have drawn it from its depositary, and now inclose in halves of three bills each of $100. The other halves will be sent by another mail. With sentiments of the highest respect I remain, Sir, Your Most Obedt. hble sert.
James Madison
Having obtained two hundred dollars in post notes, one half of a hundred dollar note only is inclosed.
